Citation Nr: 9901417	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for depression secondary to 
the service-connected residuals of a gunshot wound to the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to July 
1958.

This appeal arose from a July 1996 rating decision of the Ft. 
Snelling, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The case is now handled by the 
Montgomery, Alabama, RO.

The veterans representative, in the December 1998 Informal 
Hearing Presentation, referred to the veterans past claim 
(in the July 1997 Form 9) that he be awarded entitlement to 
individual unemployability due to service-connected 
disabilities.  As this issue is not inextricably intertwined 
with the issue on appeal, and has not been properly prepared 
for appellate review at this time, it is hereby referred to 
the RO for appropriate action.


FINDING OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from chronic depression which can be 
related to his period of service.


CONCLUSION OF LAW

The appellant has not presented evidence of a well grounded 
claim for service connection for depression as secondary to 
his service-connected left foot gunshot wound residuals.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

The veteran has alleged that he currently suffers from 
depression as a direct result of his service-connected left 
foot gunshot wound residuals.  The record included a VA 
examination conducted in July 1962, private examinations 
conducted in July 1972 and March 1975, private outpatient 
treatment records developed between August 1944 and April 
1976 and VA outpatient treatment records developed between 
January and September 1980, none of which contained any 
reference to complaints of or treatment for depression.

The veteran was hospitalized at a VA facility between June 
and July 1994.  He was brought to the hospital by the 
Sheriffs Department; the commitment petition noted that he 
had been losing control, chasing cars and shooting at them.  
It was also noted that he had been experiencing delusions, 
particularly that others were trespassing on his property.  
He reportedly mumbled to himself, laughed inappropriately and 
said that he saw flashing lights.  The mental status 
examination noted that he was cooperative and did not display 
any indications of depression.  He denied suicidal or 
homicidal ideations and his stream of thought and speech were 
normal.  He denied hallucinations as well as the statement in 
the petition that he was having hallucinations.  Rather, he 
claimed that he had been railroaded.  His memory was 
intact and he was oriented in three spheres.  A MRI of the 
head noted loss of brain parenchyma for the patients age 
cortical and subcortical.  There was also loss of brain 
parenchyma within the posterior fossa.  He appeared to be 
defensive during neuropsychological testing and did not seem 
to do his best.  There was neurological damage at least in 
the right hemisphere, which could have been caused by a 
combination of factors such as motor vehicle accidents, years 
of boxing and football, alcohol abuse and uncontrolled 
seizures.  It was also noted that frontal lobe damage could 
have occurred during the above incidents, thus possibly 
resulting in personality changes.  The diagnoses were organic 
delusional disorder and seizure disorder.

The veteran was examined by VA in June 1996.  He complained 
about his deteriorating physical condition, particularly his 
seizure disorder and back problems.  He stated that he was 
absent-minded and could not move around as easily as before.  
He reported that he slept excessively and still felt fatigued 
on waking.  He stated that he had never felt as if he were 
losing his mind and he denied crying spells or feeling sorry 
for himself.  The objective examination noted that he shifted 
in his chair during the interview, and grunted on movement, 
as if in pain.  His attitude was pleasant and cooperative and 
his speech was spontaneous and displayed a regular rate and 
rhythm.  His conversation was moderate in amount and 
informative.  He was able to relate and interact with the 
examiner appropriately and he exhibited a wide range of 
affective responses which were appropriately related to 
thought content.  His sense of humor was intact.  There were 
no suicidal or homicidal ideations.  His judgment was reality 
based and realistic for present and future goals.  The 
diagnosis was chronic pain syndrome secondary to multiple 
injuries from gunshot wounds and motor vehicle accidents.  It 
was commented that [t]he examiner did not detect any 
objective signs of depression during this interview.  There 
did not appear to be any significant mental or emotional 
problems.  The veterans primary problems appear to be 
physical and his physical health appears to be very poor and 
deteriorating.

The veteran was then seen on an outpatient basis by VA 
between October 1995 and December 1996.  On February 1, 1996, 
he reported that he had recently lost his mother and had 
divorced.  He indicated that he was sleeping a lot and was 
feeling down.  The diagnosis was situational depression.  On 
March 5, 1996, his depression was resolving, and he indicated 
that he was not interested in going to the Mental Health 
Clinic.  On September 26, 1996, the reporting examiner again 
noted that the veteran and his wife had recently divorced.  
The veteran requested an antidepressant.  The diagnosis was 
adjustment disorder with depression, secondary to recent 
divorce, and he was given Paxil.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

As previously noted, the veteran has claimed that he suffers 
from depression as a direct result of his left foot gunshot 
wound residuals.  In order to establish a well grounded 
claim, he would have to submit objective evidence that he 
currently suffers from depression, as well as an expert 
medical opinion that this depression is causally linked to 
his service-connected left foot gunshot wound residuals.  
Initially, it is noted that the current record does not show 
the current existence of chronic depression.  A VA 
hospitalization in June to July 1994 found organic delusional 
disorder; however, depression was not found or diagnosed.  In 
fact, it was specifically noted that his mood did not 
indicate depression.  While he was noted to have experienced 
some situational depression in February and March 1996, the 
VA examination conducted in June 1996 did not find any signs 
of depression.  Rather, the examiner commented that no 
objective signs of depression were present during the 
interview.  In September 1996, an adjustment disorder with 
depression secondary to his recent divorce was found, but 
again chronic depression was not diagnosed.  Finally, it is 
noted that his diagnosed situational depression has not been 
medically linked to his service-connected left foot gunshot 
wound residuals.  The examiners have all related a 
situational disorder to his recent divorce and the death of 
his mother.  While the veteran has offered his opinion that 
there is an etiological relationship between his claimed 
depression and his gunshot wound residuals, he is not 
competent, as a layperson, to render any opinions concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

Therefore, it is found that the veteran has not presented 
evidence of a well grounded claim for service connection for 
depression secondary to the service-connected left foot 
gunshot wound residuals.


ORDER

Service connection for depression secondary to the service-
connected left foot gunshot wound residuals is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
